Case 2:21-cv-00450-RAJ-DEM Document 1 Filed 08/04/21 Page 1 of 7 PageID# 1




                            UNITED STATES DISTRICT COURT
                                Eastern District of Virginia
                                     Norfolk Division


GOVERNMENT EMPLOYEES INSURANCE
COMPANY,

               Plaintiff,

v.                                                CIVIL ACTION NO.____________
GEORGE HINTERLEITNER,

      Serve at:        752 De Laura Lane
                       Virginia Beach, VA 23466

and

GEORGE’S PLUMBING INCORPORATED,

      Serve:           George Hinterleitner, Registered Agent
                       752 De Laura Lane
                       Virginia Beach, VA 23466

and

PAULA HAROLD,

      Serve:           4765 Whistler Lane
                       Virginia Beach, VA 23455

and

PROGRESSIVE ADVANCED INSURANCE
COMPANY,

      Serve:           CT Corporation System, Registered Agent
                       4701 Cox Road, Suite 285
                       Glen Allen, VA 23060-6808

                       Defendants.

                      COMPLAINT FOR DECLARATORY JUDGMENT

      NOW COMES the plaintiff, Government Employees Insurance Company
 Case 2:21-cv-00450-RAJ-DEM Document 1 Filed 08/04/21 Page 2 of 7 PageID# 2




(hereinafter “GEICO”), and files this Declaratory Judgment action, seeking a judicial

determination that it owes no coverage with respect to the matters set out below, and that

it owes neither a duty to defend nor to indemnify anyone with respect to the matters set out

below:

         1.   Defendant Paula Harold (“Harold”), a resident and citizen of the

Commonwealth of Virginia, was involved in a motor vehicle accident on January 15, 2018

(“the accident”).

         2.   Defendant George Hinterleitner (“Hinterleitner”), a resident and citizen of the

Commonwealth of Virginia, was involved in the accident.

         3.   At the time of the accident, Hinterleitner was operating a motor vehicle

allegedly while acting within the scope and course of his employment and/or agency with

the defendant George’s Plumbing, Incorporated (“George’s Plumbing”).

         4.   Defendant George’s Plumbing is incorporated in and has its principal place

of business in the Commonwealth of Virginia.

         5.   Defendant Progressive Advanced Insurance Company (“Progressive”) is

incorporated in and has its principal place of business in the State of Ohio. On information

and belief, Progressive has issued a policy of insurance to Harold, which policy contains

an uninsured motorist endorsement.

         6.   Plaintiff Government Employees Insurance Company (“GEICO”) is

incorporated in and has its principal place of business in the State of Maryland. At the time

of the accident, George’s Plumbing was insured, subject to the terms and conditions of a

business auto liability insurance policy (“the GEICO policy”) issued by GEICO. The GEICO

policy has per person liability limits of $100,000.00.

                                             2
 Case 2:21-cv-00450-RAJ-DEM Document 1 Filed 08/04/21 Page 3 of 7 PageID# 3




       7.     Harold has filed suit in the Circuit Court for the City of Virginia Beach (“tort

action”), there assigned Docket No. CL20-369, seeking recovery from Hinterleitner and

George’s Plumbing on account of injuries allegedly sustained by her in the accident, and

seeking compensation in the amount of $250,000.00, exclusive of costs and interest.

       8.     A dispute, an actual justiciable controversy, has arisen as to whether, and if

so to what extent, either GEICO or Progressive owes Hinterleitner, George’s Plumbing or

Harold, a defense, indemnity or coverage with respect to the accident and tort action.

       9.     Pursuant to 28 U.S.C. §1332 and 28 U.S.C. §2201, this Court has jurisdiction

to enter a declaratory judgment to determine the rights and obligations of the parties with

respect to insurance coverage at issue in this matter, involving diversity of citizenship and

an amount in controversy that exceeds the value of $75,000.00, exclusive of costs and

interest.

       10.    At the time of the accident, Hinterleitner was operating a 2016 GMC/Chevy

3500 vehicle, identification number 1GB0GRFG3G1326033 (“2016 GMC/Chevy”).

       11.    The GEICO policy provided certain liability insurance coverage, subject to its

terms and conditions, to include business auto coverage, but pursuant to those terms and

conditions, the GEICO policy did not apply to nor provide coverage with respect to the

2016 GMC/Chevy, the accident and the tort action.

       12.    The relevant terms of the GEICO policy are set out below:

       ITEM TWO

       SCHEDULE OF COVERAGES AND COVERED AUTOS
       This policy provides only those coverage where a charge is shown in the premium
       column below. Each of these coverages will apply only to those “autos” shown as
       covered “autos”. “Autos” are shown as covered “autos” for a particular


                                              3
 Case 2:21-cv-00450-RAJ-DEM Document 1 Filed 08/04/21 Page 4 of 7 PageID# 4




      coverage by the entry of one or more of the symbols from the Covered Autos
      Section of the Business Auto Coverage Form next to the name of the
      coverage.

    COVERAGES            COVERED                         LIMIT                       PREMIUM
                          AUTOS
 LIABILITY                      7        SEE ENDORSEMENT CA9277                  $           548

                          BUSINESS AUTO COVERAGE FORM

SECTION I - COVERED AUTOS

Item Two of the Declarations shows the “autos” that are covered “autos” for each of your
coverages. The following numerical symbols describe the “autos” that may be covered
“autos”. The symbols entered next to a coverage on the Declarations designate the only
“autos” that are covered “autos”.
A. Description Of Covered Auto Designation Symbols

   Symbol                 Description of Covered Auto Designation Symbols
      7          Specifically       Only those “autos” described in Item Three of the
                 Described          Declarations for which a premium charge is shown
                 “Autos”            (and for Liability Coverage any “trailers” you don’t
                                    own while attached to any power unit described in
                                    Item Three).


      ITEM THREE
      SCHEDULE OF COVERED AUTOS YOU OWN

                          DESCRIPTION                        PURCHASED               TERRITORY
                                                                                     Town & State
                                                                                      Where The
                                                                                     Covered Auto
                                                                                       Will Be
                                                                                      Principally
                                                                      Actual           Garaged
                                                                     Cost &
 Covered     Year, Model, Trade Name, Body Type Serial    Original   NEW(N) or
 Auto No.     Number(S) Vehicle Identification Number     Cost New   USED (U)
                               (VIN)

   VA1       2001, ISUZU NPR, 4KLB4B1RX1J805036                                      Virginia Beach
                                                                                     VA



                                               4
Case 2:21-cv-00450-RAJ-DEM Document 1 Filed 08/04/21 Page 5 of 7 PageID# 5




                         VIRGINIA CHANGES - BUSINESS
                            AUTO COVERAGE FORM

    A.      Paragraph A. Coverage of Section II - Liability
            Coverage is replaced by the following:
            We will pay all sums an "insured" legally must pay
            as damages because of "bodily injury" or "property
            damage" to which this insurance applies, caused
            by an "accident" and resulting from the ownership,
            maintenance or use of a covered "auto".
            We have the right and duty to defend any "suit"
            for such damages, even if the "suit" is groundless,
            false or fraudulent. However, we have no duty to
            defend "suits" for "bodily injury" or "property
            damage" to which this insurance does not apply.
            We may investigate and settle any claim or "suit"
            as we consider appropriate. Our duty to defend or
            settle ends when the Liability Coverage Limit of
            Insurance has been exhausted by payment of
            judgments or settlements. In return for the
            payment of the premium, and subject to all the
            terms of this policy, we agree with you to provide
            the insurance as stated in this policy.

    B.      Owned Autos You Acquire After The Policy Begins
         2. But, if Symbol 7 is entered next to a coverage
            in Item Two of the Declarations, an "auto" you
            acquire will be a covered "auto" for that coverage
            only if:
               a. We already cover all "autos" that you own
                     for that coverage or it replaces an "auto"
                     you previously owned that had that cover-
                     age; and
               b. You tell us within 30 days after you acquire
                     it that you want us to cover it for that
                     coverage.

    C.      Certain Trailers, Mobile Equipment And Temporary
            Substitute Autos
            If Liability Coverage is provided by this coverage
            form, the following types of vehicles are also
            covered "autos" for Liability Coverage:
            1.     'Trailers" with a load capacity of 2,000
                   pounds or less designed primarily for travel


                              5
 Case 2:21-cv-00450-RAJ-DEM Document 1 Filed 08/04/21 Page 6 of 7 PageID# 6




                     on public roads.
              2.     "Mobile equipment" while being carried or
                     towed by a covered "auto".
              3.     Any "auto" you do not own while used with
                     the permission of its owner as a temporary
                     substitute for a covered "auto" you own that
                     is out of service because of its:
                     a. Breakdown;
                     b. Repair;
                     c. Servicing;
                     d. "Loss"; or
                     e. Destruction.


       13.    At the time of the accident, the GEICO policy did not list, name, describe or

designate the 2016 GMC/Chevy as a covered auto, nor was that 2016 GMC/Chevy an

owned vehicle acquired after the policy began as defined by the GEICO policy, nor was the

2016 GMC/Chevy a vehicle that the insured requested be covered within 30 days after it

was acquired, nor did the 2016 GMC/Chevy qualify as a trailer, mobile equipment or

temporary substitute vehicle for any covered vehicle as those terms are defined in the

GEICO policy, and thus no insurance coverage is provided by GEICO under the GEICO

policy with respect to the accident, and/or the use of a 2016 GMC/Chevy on the date of the

accident, or with respect to the tort action.

       14.    In an abundance of caution, GEICO has retained defense counsel, pursuant

to a reservation of rights, to defend Hinterleitner and George’s Plumbing in the tort action.

       15.    On information and belief, Harold is insured by defendant Progressive, and

thus Progressive is potentially liable for uninsured motorist coverage with respect to the

accident.

       WHEREFORE, GEICO prays that the Court convene the parties and issue a

determination that GEICO owes no insurance coverage under the policy with respect to the

accident, and further prays for the entry of an Order reciting that GEICO has neither an

                                                6
 Case 2:21-cv-00450-RAJ-DEM Document 1 Filed 08/04/21 Page 7 of 7 PageID# 7




obligation to defend nor to indemnify anyone under the policy with respect to the accident

and with respect to the civil action filed in Virginia Beach Circuit Court by Harold against

Hinterleitner and George’s Plumbing and there assigned docket no. CL20-369.

                                                   GOVERNMENT EMPLOYEES
                                                   INSURANCE COMPANY


                                                 By        /s/
                                                   Of Counsel




Alan B. Rashkind, Esquire
Virginia State Bar No. 12658
Furniss, Davis, Rashkind and Saunders, P.C.
6160 Kempsville Circle, Suite 341B
Norfolk, Virginia 23502
Telephone: (757) 461-7100
Facsimile: (757) 461-0083
E-mail: arashkind@furnissdavis.com
counsel for Government Employees Insurance Company




                                             7
